447 F.2d 1400
Herald Tillman CRABB, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2557.
United States Court of Appeals, Fifth Circuit.
August 24, 1971.

Appeal from the United States District Court for the Southern District of Texas at Laredo; Ben C. Connally, Judge.
Herald T. Crabb, pro se.
Anthony J. P. Farris, U. S. Atty., Houston, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The application for leave to appeal in forma pauperis is granted. The final order of the District Court, denying petitioner's § 2255 application, is affirmed. Smedberg v. United States, 5 Cir. 1971, 448 F.2d 401.


2
Affirmed.